Judgment, Supreme Court, Bronx County (Denis Boyle, J.), rendered April 1, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 5 years probation, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. Defendant’s suspicious acts of nervously stopping and turning around to look at the slowly passing vehicle four to six times warranted the inference that defendant recognized the unmarked car as a police vehicle, and supplied an objective credible reason for the police to approach defendant and request information (see, People v De Bour, 40 NY2d 210, 220), resulting in their observation of what appeared to be a gun in defendant’s waistband. Concur — Tom, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.